Citation Nr: 1826192	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-19 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  

2. Entitlement to an extraschedular rating for service-connected posttraumatic stress disorder (PTSD) with alcoholism.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1964 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is appropriate for missing relevant treatment records.  The Veteran's VA treatment records show that he was treated in the emergency room at MetroWest Medical Center for psychiatric issues in April 2010, and that the records were scanned into the Veteran's VA medical files via Vista Imaging.  However, the records have not been added to the Veteran's claims file.  Accordingly, remand is appropriate to obtain such records.

In addition, during the March 2016 VA examination, the Veteran reported treatment at Leonard Morse Hospital in 2013.  The RO should work with the Veteran in an attempt to obtain such treatment records on remand.

Finally, the Veteran has not submitted a VA Form 21-8940, application for TDIU.  The Veteran should be provided another TDIU application.  The Board points out that failure to complete the TDIU application may render the record incomplete as to the necessary information concerning the Veteran's work history, income, and recent employment status, and may prevent the granting of the benefit sought.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board recommends that the Veteran and his representative submit a completed TDIU application.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claims, to include any 2013 records from Leonard Morse Hospital.

2.  Obtain any additional VA treatment records, to include the April 2010 MetroWest Medical Center emergency room records that were scanned into the Veteran's VA medical files via Vista Imaging.

3.  Provide a VA Form 21-8940 to the Veteran and ask him to provide information regarding from 2008 forward.  Ask the Veteran to provide IRS tax returns from 2008 through 2017 and a statement that the copy is an exact duplicate of the return filed with the IRS.  Provide the Veteran with an IRS Form 4506-T "Request for Transcript of Tax Return" which may also be found at https://www.irs.gov/pub/irs-pdf/f4506t.pdf so that the Veteran may request tax returns from 2008 thru 2017 and submit them to VA.  Tell the Veteran that if he does not have copies of his tax returns for the requested years, he may use the IRS form cited to above.

4.  After completing the above, and any other development deemed appropriate, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any relief sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

